         Case 1:18-cr-00118-SPW Document 106 Filed 05/19/21 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                                BILLINGS DIVISION


  UNITED STATES OF AMERICA,
                                                    CR 18-118-BLG-SPW
                       Plaintiff,

  vs.                                         NOTICE TO U.S. MARSHAL TO
                                             TRANSPORT DEFENDANT
  DARRELL FRANKLIN HOLLIDAY,

                       Defendant.


        Notice is hereby given to the United States Marshal's Service that Counsel

for Defendant has notified this Court of Defendant's request to be present at his re-

sentencing hearing on June 23, 2021. Defendant is currently in the custody of the

Bureau of Prisons at FMC Fort Worth in Fort Worth, Texas. The United States

Marshal's Service is to ensure Defendant's presence at his re-sentencing hearing

on June 23,2021, in Billings, Montana, and to deliver Defendant back to the

custodial facility at the conclusion of that hearing.
                            —



        DATED this /d day of May,2021.

                                               SUSAN P. WATTERS
                                               United States District Judge

cc:

AUSA Karla Painter and Zeno Baucus
CJA Nancy Schwartz
US Marshals
US Probation
